December 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
W.A. "ANDY" MEYERS, INDIVIDUALLY AND IN HIS CAPACITY AS FORT
             BEND COUNTY COMMISSIONER, Appellant

NO. 14-15-00860-CV                          V.

  JDC/FIRETHORNE, LTD., A TEXAS LIMITED PARTNERSHIP, Appellee
               ________________________________

       This cause, an appeal from the order in favor of appellee, JDC/Firethorne,
LTD., a Texas Limited Partnership, signed, September 18, 2015, was heard on the
transcript of the record. We have inspected the record and find no error in the
order. We order the order of the court below AFFIRMED.

      We order appellant, W.A. "Andy" Meyers, Individually and in his capacity
as Fort Bend County Commissioner, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.